Citation Nr: 0723842	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, right leg and foot, to include as secondary to 
service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral 
neuropathy, fingertips, to include as secondary to service-
connected diabetes mellitus type II.

3.  Entitlement to service connection for ulnar nerve 
entrapment, left elbow, to include as secondary to service-
connected diabetes mellitus, type II. 

4.  Entitlement to service connection for ulnar nerve 
entrapment, right elbow, to include as secondary to service-
connected diabetes mellitus, type II. 

5.  Entitlement to service connection for congestive 
cardiomyopathy with history of myocardial infarction, to 
include as secondary to service-connected diabetes mellitus 
type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2003 decision by the RO.

The Board notes that, by its September 2003 decision, the RO 
denied service connection for bilateral carpal tunnel 
syndrome, to include as secondary to diabetes mellitus type 
II.  Although a VA medical examiner in a May 2003 report of 
examination diagnosed the veteran with bilateral carpal 
tunnel syndrome, and opined that it was as likely as not 
secondary to diabetes mellitus, the RO denied secondary 
service connection in its September 2003 decision with the 
statement that there was no medically recognized relationship 
between the two conditions.  The veteran did not file a 
notice of disagreement with the denial of this issue, and the 
September 2003 decision as to this issue became final after 
one year.

In his July 2007 informal hearing presentation, the veteran's 
representative contended that the issue of entitlement to 
service connection for bilateral carpal tunnel syndrome, to 
include as secondary to service-connected diabetes mellitus, 
should be an inferred claim to be determined in connection 
with this appeal, citing the May 2003 VA examiner's diagnosis 
and opinion.  Inasmuch as the veteran did not file a notice 
of disagreement as to this issue and it has become final, it 
appears to the Board that the veteran's representative 
essentially intended to file a claim to reopen the claim of 
service connection for bilateral carpal tunnel syndrome as 
secondary to diabetes mellitus II with an allegation of clear 
and unmistakable error (CUE) in the September 2003 decision.  
Accordingly, this matter is referred to the RO for such 
further action as may be appropriate.

REMAND

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby. 38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).  

In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Service connection is also warranted where the evidence of 
record shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

By its September 2003 decision, the RO granted service 
connection for diabetes mellitus type II associated with 
herbicide exposure with a 20 percent evaluation effective 
from June 17, 2003.  The record shows (only by noted history 
in 1998 treatment reports) that the veteran was first 
diagnosed with diabetes mellitus type II during 1993.

The veteran was afforded a VA examination for diabetes 
mellitus and related disorders during May 2003 by Dr. K.Y., 
who had also examined the veteran for similar disorders 
during September 1998.  Although Dr. K.Y.'s May 2003 report 
of examination evidenced that he had access to review the 
veteran's medical treatment reports since 1998, he did not 
state that he had reviewed the claims file.  The Board notes 
that much of the May 2003 examination report is based on the 
veteran's own reporting of his medical history. 

In the May 2003 examination, there is no reported complaint 
by the veteran of any problem due to ulnar nerve entrapment 
of the right and left elbow.  It was noted that the veteran 
declined to have another electromyograph (EMG) study 
performed that day.  Dr. K.Y. diagnosed the veteran with 
bilateral ulnar nerve entrapment neuropathy based on EMG and 
nerve conduction studies conducted in 1998 when he made the 
same diagnosis.  He opined that bilateral ulnar nerve 
entrapment neuropathy was as likely as not secondary to 
diabetes mellitus.  Dr. K.Y. gave no rationale at all for his 
opinion, nor did he include any statement as to how ulnar 
nerve entrapment is associated with diabetes mellitus.  The 
Board notes that the RO in its September 2003 decision, 
apparently ignoring Dr. K.Y.'s opinion that bilateral ulnar 
nerve entrapment was as likely as not secondary to diabetes 
mellitus, stating that there is no medically recognized 
relationship between the two conditions.  The Board also 
notes that there is no copy of the 1998 EMG study in the 
claims file (it appears that this EMG may have been conducted 
for Dr. K.Y. at the Detroit VAMC in connection with his 
September 2003 examination of the veteran).  In view of the 
fact that the veteran complained of no symptoms related to 
ulnar nerve entrapment of the elbows, and the lack of a more 
recent EMG study than 1998, another examination of the 
veteran is needed in order to determine whether he still does 
in fact suffer from bilateral ulnar nerve entrapment 
neuropathy, and, if so, the severity of the disorder.  A 
second clarifying opinion as to the likelihood that ulnar 
nerve entrapment is related to the veteran's diabetes 
mellitus is needed.

In connection with the veteran's claims of service connection 
for peripheral neuropathy of the right leg and foot, and of 
the fingertips, Dr. K.Y. observed in May 2003 that power was 
5/5 in the upper and lower extremities, and there was no 
atrophy of intrinsic hand muscles.  Knee reflexes were 
absent, as were ankle reflexes.  Monofilament test was 
positive on the third, fourth, and fifth toes on the right 
side, and on the patchy distribution on the feet.  
Monofilament test was positive on the fingers and hands.  
Vibration sense was decreased on the hands and feet.  He did 
comment in the section on diagnostic test results that there 
was no evidence of peripheral neuropathy of the lower 
extremities; however, he was apparently referring to the 1998 
EMG study.  Dr. K.Y. made no diagnosis as to the whether 
there was or was not current peripheral neuropathy of the 
right leg and foot, or of the fingertips.  In denying the 
veteran's claims of peripheral neuropathy in its September 
2003 decision, the RO stated that Dr. K.Y. determined that 
his findings did not represent clinical evidence of 
peripheral neuropathy.  However, the Board notes that Dr. 
K.Y. made no such definitive statement, as discussed above.    

In connection with the veteran's claim of service connection 
for congestive cardiomyopathy with a history of myocardial 
infarction, the veteran reported at the May 2003 examination 
that he had retired since the myocardial infarction that he 
suffered in March 1998.  The veteran denied any restriction 
of his activities due to his diabetes mellitus, and he stated 
that he was physically active.  He denied any recurrent 
hospitalizations for coronary artery disease, and he had not 
had a recurrent myocardial infarction since 1998.  He denied 
any chest pain.  He complained of dyspnea on exertion, and 
that walking two blocks brought on shortness of breath.  He 
denied paroxysmal nocturnal dyspnea or orthopnea.  He stated 
that he could shovel snow, and could cut grass, but that he 
had to stop and go.  He said that he did not have any problem 
with activities of daily living.

Dr. K.Y. observed that the veteran's heart had a regular rate 
and rhythm.  Sounds 1 and 2 were heard, with no Sound 3 or 
murmur.  Dr. K.Y. did not conduct any current diagnostic 
tests of the veteran's heart, but instead based his diagnosis 
on tests that were conducted in connection with the veteran's 
myocardial infarction and cardiac catheterization which 
occurred during March 1998.  In May 2003 Dr. K.Y. diagnosed 
the veteran with myocardial infarction, 1998, stable since 
then.  He clinically estimated METS to be between 3 to 5.  He 
opined that it was most likely that the myocardial infarction 
was secondary to a combination of cocaine-induced ischemia 
and complication of diabetes.  The Board notes that Dr. 
K.Y.'s diagnosis did not address the issue at hand, whether 
or not the veteran currently has congestive cardiomyopathy, 
and, if so, its current severity.  In view of the time that 
has passed since 1998, another cardiac examination of the 
veteran is needed with all appropriate testing, including a 
stress test to provide an accurate (not estimated) 
measurement of METS, and an electrocardiogram.
Here again, as with the issue of ulnar nerve entrapment 
discussed above, the RO in its September 2003 denial 
decision, apparently disregarding Dr. K.Y.'s opinion (though 
incomplete because it did not address the issue of congestive 
cardiomyopathy), stated that the evidence did not show that 
congestive cardiomyopathy with a history of myocardial 
infarction was related to diabetes mellitus, and that the 
myocardial infarction was primarily cocaine induced.  This is 
not what Dr. K.Y. said, as discussed above.

The Court has stated that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this 
regard, the Court held that the Board was prohibited from 
making conclusions based on its own medical judgment.  Id.  
In the present case, as discussed above, it appears that not 
only was Dr. K.Y.'s May 2003 examination inadequate in 
several respects, including failure to order appropriate 
current diagnostic testing and to provide detailed rationales 
for his opinions, but also that the RO made conclusions based 
on its own medical judgment, either ignoring or 
misinterpreting statements and opinions made by Dr. K.Y.  
Therefore, the Board concludes that additional examinations 
with opinions are needed to fully and fairly evaluate the 
claims on appeal.  See Bowling v. Principi, 15 Vet. App. 1, 
12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a proper 
appellate decision").  

The Board further notes that, at the May 2003 examination, 
the veteran reported that he had been hospitalized for an 
episode of hyperglycemia during 1993 at the Saginaw VAMC, 
where he was apparently initially diagnosed with diabetes 
mellitus.   The claims file contains treatment records from 
the Saginaw VAMC from June 18, 2001 to November 26, 2002.  
However, the treatment records from 1993 to June 18, 2001 
have not been obtained for the file.  Also, as noted above, 
the 1998 EMG report also needs to be obtained for the file. 




For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.    If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Obtain all medical treatment reports 
from the Saginaw VAMC from January 1, 
1993 to the present time; a copy of the 
1998 EMG report from the area VAMC that 
conducted that study; and obtain any 
additional VA records from any VA 
facilities that the veteran may identify.  
The materials obtained should be 
associated with the claims file.  

3.  After the foregoing development has 
been completed, the following 
examinations should be completed for the 
record:

a.  Schedule the veteran for an 
examination with a VA neurologist 
relating to (1) ulnar nerve entrapment 
of the right and left elbows, and (2) 
peripheral neuropathy of the right leg 
and foot, and the fingertips, in order 
to determine a whether the veteran has 
a current disability and the current 
severity of any disability.  The 
claims file must be provided to the 
examiner, and the examiner must state 
in the report that the claims file was 
reviewed.  All appropriate diagnostic 
testing should be conducted.  If it is 
determined that the veteran does have 
either such disability, the examiner 
should offer an opinion as to whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more 
probable) that the currently noted 
disability can be attributed to, or 
was aggravated by, his service-
connected diabetes mellitus type II.  
A complete rationale should be 
provided.

b.  Schedule the veteran for an 
examination with a VA cardiologist 
relating to congestive cardiomyopathy 
with a history of myocardial 
infarction in order to determine if 
the veteran has a current disability 
and the severity of that disability.  
The claims file must be forwarded for 
review, and the examiner's report must 
specifically note that the claims file 
was reviewed in connection with the 
examination.  All appropriate 
diagnostic testing should be 
conducted, including a current stress 
test and EKG study.  The severity of 
any heart disorder diagnosed should be 
measured in METS.  An opinion should 
be provided as to the likelihood that 
congestive cardiomyopathy, or other 
diagnosed heart disorder, with a 
history of myocardial infarction, is 
attributed to, or aggravated by, the 
veteran's service-connected diabetes 
mellitus type II.  A detailed 
rationale must be provided. 

4.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

5.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).











	(CONTINUED ON NEXT PAGE)



The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 
   


